 Case 3:21-cv-00795-BJD-JRK Document 5 Filed 09/09/21 Page 1 of 5 PageID 32




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                         JACKSONVILLE DIVISION


JOSHUA JAVAN JACKSON,

                    Plaintiff,

v.                                                   Case No. 3:21-cv-795-BJD-JRK

OFFICER STEVENS, et al.,

                 Defendants.
__________________________________

                                       ORDER

      Plaintiff, a pretrial detainee housed at the Duval County Jail, initiated

this action pro se by filing a complaint for the violation of civil rights under 42

U.S.C. § 1983 (Doc. 1; Compl.).1 Plaintiff names four Defendants, including

Sheriff Mike Williams, based on a use-of-force incident that occurred on July

13, 2021. See Compl. at 2-3, 7. Plaintiff alleges he declared a mental health

emergency after cutting himself, and two officers—Defendants Stevens and

Stokes—used excessive force when removing him from his cell. Id. at 4, 6. He

contends the officers’ conduct caused muscle tears and motor receptor damage.

Id. at 7. He seeks compensatory damages. Id.




      1 At the Court’s direction (Doc. 2), Plaintiff filed a motion to proceed as a pauper
(Doc. 3), which the Court granted. See Order (Doc. 4).
 Case 3:21-cv-00795-BJD-JRK Document 5 Filed 09/09/21 Page 2 of 5 PageID 33




      The Prison Litigation Reform Act (PLRA) requires a district court to

review prisoner filings and dismiss a complaint or any portion of a complaint

if the complaint is frivolous, malicious, or fails to state a claim on which relief

may be granted. See 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b)(1). With respect to

whether a complaint “fails to state a claim on which relief may be granted,” the

language of the PLRA mirrors the language of Rule 12(b)(6), Federal Rules of

Civil Procedure, so courts apply the same standard in both contexts. Mitchell

v. Farcass, 112 F.3d 1483, 1490 (11th Cir. 1997); see also Alba v. Montford, 517

F.3d 1249, 1252 (11th Cir. 2008).

      “To survive a motion to dismiss, a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on

its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). “Labels and conclusions” or “a formulaic

recitation of the elements of a cause of action” that amount to “naked

assertions” will not suffice. Id. (quotations, alteration, and citation omitted).

Moreover, a complaint must “contain either direct or inferential allegations

respecting all the material elements necessary to sustain a recovery under

some viable legal theory.” Roe v. Aware Woman Ctr. for Choice, Inc., 253 F.3d

678, 683 (11th Cir. 2001) (quotations and citations omitted). In reviewing a

complaint, a court must accept the plaintiff’s allegations as true, liberally


                                        2
 Case 3:21-cv-00795-BJD-JRK Document 5 Filed 09/09/21 Page 3 of 5 PageID 34




construing those by a plaintiff proceeding pro se, but need not accept as true

legal conclusions. See Iqbal, 556 U.S. at 678.

      Under this Court’s screening obligation, Plaintiff’s claims against

Defendants Morris and Williams are due to be dismissed. Plaintiff asserts

absolutely no factual allegations against these Defendants. Rather, it appears

he names them solely because they hold supervisory positions over the two

alleged offending officers, or they were grievance recipients or responders.

Neither theory is cognizable under § 1983.

      First, “[i]t is well established in this Circuit that supervisory officials are

not liable under § 1983 for the unconstitutional acts of their subordinates on

the basis of respondeat superior or vicarious liability.” Cottone v. Jenne, 326

F.3d 1352, 1360 (11th Cir. 2003), abrogated in part on other grounds by

Randall v. Scott, 610 F.3d 701 (11th Cir. 2010). A claim against a supervisor

arises only “when the supervisor personally participates in the alleged

constitutional violation or when there is a causal connection between the

actions of the supervising official and the alleged constitutional deprivation.”

Mathews v. Crosby, 480 F.3d 1265, 1270 (11th Cir. 2007).

            The necessary causal connection can be established
            “when a history of widespread abuse puts the
            responsible supervisor on notice of the need to correct
            the alleged deprivation, and he fails to do so.”
            Alternatively, the causal connection may be
            established when a supervisor’s “custom or policy ...

                                         3
 Case 3:21-cv-00795-BJD-JRK Document 5 Filed 09/09/21 Page 4 of 5 PageID 35




               result[s] in deliberate indifference to constitutional
               rights” or when facts support “an inference that the
               supervisor directed the subordinates to act unlawfully
               or knew that the subordinates would act unlawfully
               and failed to stop them from doing so.”

Cottone, 326 F.3d at 1360 (internal citations omitted). Plaintiff does not allege

Defendants Morris or Williams participated in the use-of-force incident or

authorized it. See Compl. at 4, 6. Moreover, Plaintiff does not allege these

Defendants had a policy, practice, or custom that caused constitutional

violations, or that they were aware of but ignored a history of widespread abuse

by officers.

      Second, “filing a grievance with a supervisory person does not

automatically make the supervisor liable for the allegedly unconstitutional

conduct brought to light by the grievance, even when the grievance is denied.”

Jones v. Eckloff, No. 2:12-cv-375-Ftm-29DNF, 2013 WL 6231181, at *4 (M.D.

Fla. Dec. 2, 2013) (citing Gallagher v. Shelton, 587 F.3d 1063, 1069 (10th Cir.

2009)). Even if Plaintiff submitted grievances that Defendants Morris or

Williams received, reviewed, or responded to, he fails to state a plausible claim

against them.

      Because Plaintiff fails to state a plausible claim for relief against

Defendants Morris and Williams under § 1983, the Court will dismiss them

from this action.


                                         4
 Case 3:21-cv-00795-BJD-JRK Document 5 Filed 09/09/21 Page 5 of 5 PageID 36




      Accordingly, it is

      ORDERED:

      1.    Plaintiff’s claims against Defendants Morris and Williams are

DISMISSED without prejudice. The Clerk shall terminate these

Defendants as parties to the action.

      2.    By October 8, 2021, Plaintiff shall submit two identical copies of

his complaint (Doc. 1) for service on Defendants Stevens and Stokes. His

failure to timely comply may result in the dismissal of this action.

      DONE AND ORDERED at Jacksonville, Florida, this 8th day of

September 2021.




Jax-6
c:
Joshua Javan Jackson




                                       5
